ORDER
This case came before the Court at a session in conference pursuant to defendant’s petition for reargument. The plaintiff, Gail DeRobbio, appealed from a Superior Court judgment in favor of defendant, Stop and Shop Supermarket, d/b/a Super Stop & Shop. The case was heard by this Court on the motion calendar on May 10, 2000 and a per curiam opinion was issued on August 2, 2000. DeRobbio v. Stop and Shop Supermarket, 756 A.2d 209 (R.I.2000). In that opinion, we sustained plaintiffs appeal and vacated the judgment of the Superior Court. The defendant filed a petition for reargument and we issued an order referring the case to the Court in conference for decision without further oral argument. For the reasons that follow, we affirm our original decision.
The defendant claims that this Court reversed its own directive in sustaining plaintiffs appeal and vacating the judgment below. As part of the prebriefing procedure, this case was assigned to the motion calendar by a single justice following a conference in accordance with Rule 12A(3) of the Supreme Court Rules of Appellate Procedure. The plaintiff was directed to appear to show cause why the issues should not be summarily decided. After oral argument, the Court determined that the issues were appropriate for summary disposition and proceeded to decide the case on the merits. The defendant argues that because the Court ruled in favor of plaintiff, it contradicted its own directive contained in the pervious order. The order issued after conference was not a decision on the merits, however. One of the objectives of the prebriefing conference is “to determine the manner in which the appeal shall proceed.” Supreme Court Rule of Appellate Procedure 12A(3). In this case, the appeal was ordered to be heard on the show cause argument, calendar and, in accordance with Rule 12A(5) of the Supreme Court Rules of Appellate Procedure, the Court issued an opinion vacating the judgment.
We have reviewed the remaining issues raised in defendant’s brief and conclude that they have been answered by our previous opinion in this case. The defendant’s petition for reargument is denied and the case may be remanded to Superior Court in accordance with this Court’s original per curiam opinion.